Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-12, 15-22, 24-28, 31-32 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 12 and 22 recites the broad recitation less than 22 hours per day, and the claim also recites ten continuous hours per day which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-12, 15-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2018/0028281) in view of Kou (2005/0003319) in view of Derakhshan et al. (2016/0310235) in view of Lowe et al. (10,111,729).
Li teaches with respect to claim 1, a method for orthodontic treatment comprising providing a first set of aligners and a second set of aligners of a plurality of aligners to a user (par. 94-95, 99, specifically “another set of dental appliance will be used afterwards, until the last set of dental appliances is used, see fig. 4), the first set of aligners and the second set of aligners comprising a respective first alinger, a respective second alinger, and a respective third alinger (pars. 47, 94-95, 99), wherein the first set of aligners have a first geometric shape generated from a first single physical dental model (pars. 37-39, 47), wherein the first set of aligners are configured to move a tooth of the user from a first position to a second position (abstract, pars. 37-39 43, 47), wherein the second set of aligners have a second geometric shape generated from a second single physical dental model (fig. 4, pars. 16, 25, 28-29, 94, 99-100, abstract), wherein the second set of aligners are configured to move the tooth of the user from the second position to a third position ((fig. 4, pars. 25, 28-29, 94, 99-100, abstract), wherein the first second of alinger and the second set of aligners are created using the same type of polymeric material (see abstract, pars. 42, 47, 94-95, 99), wherein the first alinger of the first set of aligners has a first thickness that is the same across the entire first alinger of the first set of aligners, the second alinger if the first set of aligners has a second thickness that is the same across the entire second alinger of the first set of aligners, and the third alinger of the first set of aligners has a third thickness that is the same across the entire third alinger of the first set of aligners (pars. 40, 42, 47), wherein the first alinger of the second set of aligners has the first thickness that is the same across the entire first aligner of the second set of aligners, the second alinger of the second set of aligners has the second thickness that is the same across the entire second alinger of the second set of aligners, and the third aligner of the second set of aligners has the third thickness that is the same across the entire third alinger of the second set of aligners (pars. 47, 94-96, 99-100, fig. 4). It is noted that several sets of aligners are taught to be used together as illustrated in figure 4 and discussed in pars. 94-100. Such that a first set having several aligners of the same geometric shape but of different thicknesses to deliver different forces to the teeth are used and then a second set of aligners having a different geometric shape than the first set, but all having the same shape within the second set with respect to each other are provided to user. It is noted that Li teaches the different sets as claimed, such that each set would have a first, second and third alinger of different thicknesses with respect to each other, but of the same thickness with respect to the sets, such that each first aligner in the first and second set has the same thickness and so on. Li further teaches wherein the first thickness is less than the second thickness (pars. 42, 46, 47) and wherein the second thickness is the same as the third thickness (pars. 58, 61, 72, such that the same material is used of the same thickness and the different embodiments are combined as taught in par. 72). In the alternative with respect to the second and third appliance having the same thickness, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the embodiment of the set having different thicknesses with the embodiment of at least two aligners in the set having the same thickness as taught by Li in order to achieve the best effect as taught by Li (par. 72).  Li teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first and second set of aligners are provided directly to a user after an the aligner treatment plan is approved by a dentist or orthodontist and without the first set of aligners first being provided to the approving dentist or orthodontist, wherein the first set of aligners and the second set of aligners are provided to the user simultaneously, wherein the alinger treatment plan is generated to have a treatment duration that is determined based on a selection by the user from a first alinger treatment plan option comprising wearing the aligners of the first set of aligners daily for approximately twenty-two hours per day, and a second alinger treatment plan option comprising wearing the aligners of the first set of aligners daily for less than twenty-two hours per day, wherein the first aligner treatment plan option is based on wearing the aligners of the first set of aligners daily for approximately twenty-two non-continuous hours per day, the second alinger treatment plane option is based on wearing the aligners of the first set of aligners daily for ten continuous hours per day, wherein the second alinger treatment plan option is based on wearing the aligner of the first set of alinger during a night time period including when the user sleeps based on the user selecting the second alinger treatment plan option and wherein the different thicknesses and wear times of the respective first set of aligners and the respective second set of aligners cause the tooth of the user to move form the first position to the second and from the second position to the third position even through the aligners are only worn for ten continuous hours per day and without the user of another tooth movement accelerant.
Kou teaches a method for orthodontic treatment comprising a first set of aligners and a second set of aligners directly to a user after an aligner treatment plan is approved by a dentist or an orthodontic and without the first set of aligners being provided to the approving dentist or an orthodontist, wherein the first second of aligners and the second set of aligners are provided to the user simultaneously ((pars. 8, 9 14, 17, 19, 43, specifically par. 43 which teaches delivering the packages to the user and that the package may comprise a series of appliances and with “minimal attention from the orthodontic practitioner” and they are delivered to the patient). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li/Lai with the method of providing the user with the aligners as taught by Kou in order to save the user time and make the treatment more convenient. Li/Kuo’319 teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the alinger treatment plan is generated to have a treatment duration that is determined based on a selection by the user from a first alinger treatment plan option comprising wearing the aligners of the first set of aligners daily for approximately twenty-two hours per day, and a second alinger treatment plan option comprising wearing the aligners of the first set of aligners daily for less than twenty-two hours per day, wherein the first aligner treatment plan option is based on wearing the aligners of the first set of aligners daily for approximately twenty-two non-continuous hours per day, the second alinger treatment plane option is based on wearing the aligners of the first set of aligners daily for ten continuous hours per day, wherein the second alinger treatment plan option is based on wearing the aligner of the first set of alinger during a night time period including when the user sleeps based on the user selecting the second alinger treatment plan option and wherein the different thicknesses and wear times of the respective first set of aligners and the respective second set of aligners cause the tooth of the user to move from the first position to the second and from the second position to the third position even through the aligners are only worn for ten continuous hours per day and without the user of another tooth movement accelerant.
Derakhshan teaches the aligner treatment plan is generated to have a treatment duration that is determined based on a selection by the user from a first aligner treatment plan option comprising wearing the aligners of the first set of aligners daily for a first time period, and a second aligner treatment plan aligners of the first set of aligners daily for a second time period that is different from the first time period (see abstract, pars. 46, 59, 61). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the aligner treatment plan taught by Li/Kuo’319 with the treatment plan having different options as taught by Derakhshan in order to allow the user to select the best treatment plan based on their preferences.  Li/Kuo’319/Derakhshan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first alinger treatment plan option comprising wearing the aligners of the first set of aligners daily for approximately twenty-two hours per day, and the second alinger treatment plan option comprising wearing the aligners of the first set of aligners daily for less than twenty-two hours per day, wherein the first aligner treatment plan option is based on wearing the aligners of the first set of aligners daily for approximately twenty-two non-continuous hours per day, the second alinger treatment plane option is based on wearing the aligners of the first set of aligners daily for ten continuous hours per day, wherein the second alinger treatment plan option is based on wearing the aligner of the first set of alinger during a night time period including when the user sleeps based on the user selecting the second alinger treatment plan option and wherein the different thicknesses and wear times of the respective first set of aligners and the respective second set of aligners cause the tooth of the user to move from the first position to the second and from the second position to the third position even through the aligners are only worn for ten continuous hours per day and without the user of another tooth movement accelerant.
Lowe teaches two treatment plans in which the user is to wear the aligner for about 22 non-continuous hours per day (see col. 3, Il. 21-31, such as they are removed for eating and brushing teeth) and a treatment plan in which the user can wear the aligners for 10 continuous hours per day (col. 3, Il. 49-67, col. 12, ll. 21-24such that overnight while sleeping would be continuous). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the different treatments and different treatment lengths as taught by Li/Kuo’319/Derakhshan to include different wear times, which is known to change the length of treatment as taught by Lowe in order to allow the user to select what is the best treatment option for them. Such as if a user has an event in which they want their treatment completed for, they could select the faster treatment plan including wearing the aligners for a longer period during the day and if a user wanted the convenience of only having to wear the aligners in the comfort of their own home, they could select the treatment plan including wearing the aligners for less time during the day. It is noted that Lowe teaches the method including only wearing the aligners at night without another tooth movement accelerant and wherein the structure of the alinger and wear time are related to the amount the teeth move and the total treatment time (col. 3, ll. 49-67). Lowe teaches that the less amount of time in which a user wear the appliance in the day (i.e. only at night), the longer the overall treatment time will be (i.e. month to years). Therefore, it is noted that the combination of the prior art teaches the claimed limitations such that the different aligners taught by Li with the different thicknesses would function as claimed including moving the tooth from the first position to the second position and form the second position to the third position even if they were only worn for 10 continuous hours per day without the user of another tooth movement accelerant, as evidence by Lowe. Such that if the aligners were worn for less time, i.e. over night as taught by Lowe, they would move the teeth, however, the movement would be slower overall then if worn for longer periods of time as taught by Lowe. 
With respect to claim 3, Li teaches wherein the first aligner is provided to be worn by the user for a first period, the second aligner is provided to be worn by the user for a second period after the first period, and the third aligner is provided to be worn by the user for a third period after the second period (par. 47).
With respect to claim 4, Li teaches, the appliances are to be worn for the same amount of time (par. 47).
With respect to claim 5, Li several embodiments in which the time period varies including a time period for about one week (see par. 45). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the time period for wearing the appliances of the embodiment of par. 47 to the time period of one week in order to achieve the desired results. It is noted that depending on the amount of user, i.e. user compliance and how the individual teeth move due to the forces the time for wearing the different appliances may vary.
With respect to claims 6-7, Li teaches the first thickness is between 0.4 mm and 0.625 mm and 0.5 and 0.625mm (par. 47, the first thickness being 0.5mm, such that the thickness is the order in which you wear the appliances and not the order in which they are made), the second thickness is between 0.5 and 2.5mm and 0.625 and 2.5mm, (par. 47, .75mm or 1mm).
With respect to claim 8, Li teaches wherein the second and third thickness is about 50% thickness than the first thickness (such that 50% more than .5 mm is .75 mm, see par. 47 and 112 above).
With respect to claim 9, Li teaches wherein the second thickness and the third thickness about twice as thick as the first thickness (such that .5mm doubled is 1mm, see par. 47).
With respect to claim 11, Li teaches multiple sets of appliances of the set discussed above in detail with respect to claim 1 including providing a third set or aligners comprising, a fourth, fifth and sixth aligner, wherein the fourth alinger, fifth alinger and the sixth alinger are created using a third single physical dental mode, the third single physical dental model being a different shape than the first singled physical and the second single physical model, wherein the fourth aligner, the fifth aligner and the sixth aligner have a third geometric shape generated from the third single physical dental model (see fig. 4, pars. 6, 16, 73, 94-95, 100). Li does not specifically teach the second set of aligners are provided to the user at the same time as the first set of aligners.
 Kou teaches providing the user with a series of appliances, specifically the entire series for treatment (par. 33, “appliance may be dispensed to the patient in its entirety, in groups or individually”) therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li which teaches a second set of aligners in a series for treatment, with the step of providing all of the aligners for treatment directly to the user as taught by Kou in order to provide all the aligners to the user they will need for treatment in a single shipment in order to save the user time and make the treatment more convenient.
With respect to claim 12, see claims 1 and 3 above.
With respect to claim 15, see claim 4 above.
With respect to claim 16, see claim 5 above.
With respect to claims 17-18, see claims 6-7 above.
With respect to claim 19, see claim 8 above.
With respect to claim 20, see claim 10 above.
With respect to claim 21, see claim 11 above.
With respect to claim 22, Li/Kuo’319/Derakhshan/Lowe teach the method as substantially claimed and discussed above in detail including Li further teaches each set of aligners has a fourth alinger (see pars. 39, 99, such that in the second set they are numbered 5-8, however, read on the same limitations of the 1-3 aligners of the second set above with respect to claim 1), wherein the second thickness is thicker than the first thickness, the third thickness is thicker than the second thickness (par. 47) and wherein the fourth thickness is the same as the third thickness (pars. 58, 61, 72, see above detailed explanation above with respect to claim 1). See above detailed rejection with respect to claim 1 regarding Li/Kuo’319/Derakhshan/Lowe teaching the claimed limitations.  
With respect to claim 24, Li teaches the forth and third thicknesses are about 50% thicker than the first thickness (Such that 50% more than .5 mm is .75 mm, see par. 47 and 112 above).
With respect to claim 25, Li teaches wherein the first aligner is provided to be worn for a first period, the second aligner is provided to be worn for a second period after the first period, the third linger is provided to be worn for a third period after the second period and the fourth aligner is provided to be worn for a fourth period after the third period (par. 99).
With respect to claim 26, Li teaches wherein the first, second, third and fourth period are substantially the same (par. 99).

Claims 27-28, 31-32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable Li et al. (2018/0028281) in view of Kuo (2005/0003319) in view of Derakhshan et al. (2016/0310235) in view of Lowe et al. (10,111,729) as applied to claims 20 and 25 above, and further in view of Soo (2009/0087808).
With respect to claims 27-28 and 38, Li/Kuo319/Derakhshan/Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first period and the second period are equivalent and the third period and the fourth period are equivalent, the first and the second period being different than the third period and the fourth period and the third period and the fourth period are at least twice as long as the first period and the second period, however, as discussed above in detail, the appliances are configured to be worn by the user for any period of time, such that the structure functions as claimed. It is noted that the applicant has not claimed the method of the user wearing the appliances for the time periods as claimed, therefore Li teaches the claimed limitations since the appliances are configured to be worn as claimed.
Soo teaches the time periods for wearing the appliances may be the same or different such that the users response may be taken into account (par. 75) and replacing an appliance with the next in the series earlier than planned (par. 74), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the treatment times as taught by Li/Kuo/Derakhshan/Lowe to provide the aligners with different time periods for wearing the appliances and the time periods for some being twice as long as others as taught by Soo in order to provide the desired outcome in view of the different user’s response in order to provide the user with a customized treatment plan.
With respect to claims 31-32, Lu teaches three different thickness of the three aligners including the first thickness being 0.5mm, the second thickness being 0.75mm and third thickness being 1.0mm. It is noted that as discussed above in detail Li teaches each series can include 4 appliances and two of the appliances in the series can include the same thickness (see above detailed discussion). Li teaches the invention as substantially claimed and discussed above, however, does not specifically teach the specific claimed thicknesses for each aligner within the series.
Soo teaches individual aligners can be varied with respect to each other by changing the thickness of the aligners (see par. 42) and that appliances can have a thickness ranging from 0.01-2.0 mm (par. 46) and that the appliances within the series can different from the prior appliance thickness in the range from 0.1 to 2mm. It is noted that all of the claimed ranges (0.5mm, 0.625mm, and .75mm) are within the ranges taught by Soo. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li/Kuo319/Derakhshan/Lowe with the range of thicknesses for the entire series of appliances and the range of thicknesses between each appliance within the series as taught by Soo in order to achieve the desired speed of treatment and outcome.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the claimed limitation including wherein the different thicknesses and wear times of the first and second set of aligners cause the tooth of the user to move from the first position to the second position and form the second position to the third position even through the aligners are only worn for 10 continuous hours per day and without the user of another tooth moment accelerant. However, as discussed above in detail, the aligners taught by Li would function as claimed as evidence by Lowe. It is noted that Lowe teaches aligners worn for less than the prescribed time, i.e. fewer hours in the day, would move the teeth, but at a slower rate than those worn for longer times, i.e. more hours in the day. Therefore, the appliance of Li would move the teeth if only worn for 10 hours as claimed.
The applicant argues that Lowe requires the use of an accelerant and does not move the teeth if an accelerant is not provided. While it is noted that Lowe does teach the use of an accelerant to speed up the movement of the teeth in situations when the aligners are worn for less time during the day, such as only at night it is noted that Lowe still teaches the teeth being moved with the aligners when only worn at night, i.e. around 10 hours a day. Therefore, the claimed limitations of the aligners moving the teeth when worn for around 10 hours are day are moot in view of the teaching of Lowe and the prior art teaches the claimed limitations as discussed above in detail.  
The applicant further argues that the claimed thicknesses of the aligners in claim 1 results in user wearing the aligners having the second and third thickness for a longer period of time relative to the other aligners in that set, however, it is noted that the limitation of different wear times is not claimed in claim 1. It is also noted that the applicant claims the same wear time for all the appliance and the prior art of Soo teaches wearing aligners within a set for different wear times as discussed above in detail, therefore, the applicant’s arguments with respect to the claimed thicknesses and wear time are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/25/2022